Warren E. Burger: We will hear arguments next in 74-6257, Gregg against Georgia. Mr. Harrison you may precede when you are ready.
G. Hughel Harrison: Mr. Chief Justice and may it please the Court. I am Hughel Harrison from Lawrenceville, Georgia and I represent Troy Leon Gregg who is now under two death sentences for murder. Originally he was tried on two murder charges plus two armed robbery cases. The Georgia Supreme Court on its review of the case, set aside the death penalties as to armed robbery and that the -- for two grounds. That the armed robbery had been used as a aggravating circumstance on the murder cases and that the death penalty was disproportionate for the punishment of this crime. Gregg was tried under a 1973 Law in Georgia that made some changes in our death penalty. It is interesting to note that only one offense and that of perjury was deleted. The general assembly provided for a bifurcated trial under which at the first phase, you would determine guilt or innocence and that only. Then that same jury was to consider the punishment that would be imposed and we submit that in this area, we still have some of the arbitrariness and the discretion and that we do not meet the Furman standard. In the 1973 law, there were ten enumerated statutory aggravating circumstances. Those are set out and I believe they are set out in the brief for the respondent in that the appendix was not printed on the appellant's -- petitioner's brief. Those are specified and referred to as the statutory aggravating circumstances. At this phase of the trial, the trial judge must determine which of those he will submit and in addition the jury, as I understand the law, can consider other aggravating circumstances to use the language as authorized by law. Nowhere does the statute make any definition of a mitigating circumstance. It is completely silent. Now, in this case when we proceed, with the senates in phase and after instructions and these instructions are required to be carried out with the jury and the jury make its finding and indicate what the aggravating circumstances are. This record reveals that, if I recall correctly, some three were submitted. The jury returned its verdict and made its recommendation of death which was binding upon the court when that recommendation is made, so the substantive change in our law. Before that the jury made its finding. If it made a recommendation of mercy then only life sentence could be imposed, and if it returned the verdict of guilty in these cases then it was the automatic death sentence. Now, then 73 law provide for an appeal. This is in addition to our review, a statutory review. This was in addition to the usual and normal appeal which was done in this case and it is submitted that, while this is desirable, it does not cure some of the discrepancies and arbitrariness of Furman. In this, the trial court is required to submit to the appellate court, his evaluation, shown on appendix B of the brief for the respondent. I would direct the Court's attention to this because it illustrates the effect of action in the trial court level on the appellate court. One of the issues in this case was, in this report says -- number seven on page 3B on the end, was an evidence of mitigating circumstances. The trial court says no. This removes from consideration, the evidence that was adduced in this case and where there was a written statement, exculpatory in nature taken at the time of the arrest. This removed and I submit removed it in the appellate level. It must be remembered that in this case and I think, I would apologize for going into the evidence to this point, but upon arrest in North Carolina, Gregg made a statement to the Georgia authorities when they questioned him about what had happened. It was exculpatory in nature and that he said there was a fight and he did it in self defense. There was evidence in the record, including the lip of one Sam Allan and some evidence as to some abrasions on the hands of one of the victims, but Gregg was carried from Asheville down Inter State 85, past the most direct route to Lawrenceville. Sometime before daybreak early in the morning in the presence of and after having been transported from Asheville to this area, with the District Attorney, the prosecuting officer in the back seat with and Gregg under handcuffs, the other passenger in that car being the Chief of the County Police of Gwinnet County and one of the detectives that, that in two hours turned around and proceeded back north to the scene and it is supposed to be that detective Barnett said that there was a restatement or reenactment of what happened. They also testified that the Chief of Police told Gregg that this is the way it happened, (Inaudible). Gregg is supposed to have said yes, but this record reveals that Gregg refused to sign a statement. Gregg denied it on the trial of the case, but this removes entirely we submit, any consideration of the mitigation -- mitigating circumstances. Now, where does that leave us? I objected strenuously, tied to keep this evidence out, notwithstanding this, on the trial of this case when it was charged, the effect of the charge in this case is to submit to this jury the question you either acquit him or you convict him. The lesser included defenses of manslaughter or even the statutory right of a jury to find and attempt, even if a crime was committed, affectively deprived the jury of any discretion, except you either find it as a murder or justifiable homicide, that is what the charge is in this case.
Warren E. Burger: So, it deprived him of an opportunity to find him not guilty to acquit him totally?
G. Hughel Harrison: No sir, certainly I think there is a --
Warren E. Burger: (Inaudible) factor is always there, is it not?
G. Hughel Harrison: Yes sir, Mr. Chief Justice, but also as a matter of right, I think a jury, at least in Georgia, has a right to convict of a lesser included offense, particularly in a capital case. That is true in most other felonies, but in the capital cases --
Warren E. Burger: You are (Inaudible) for another separate area apart from the Eighth Amendment argument, I take it?
G. Hughel Harrison: Not on necessity Your Honor, I think it comes back down to show that whether we use equal protection in this sense of what happened to Allen. There were two people who were involved in an incidence. Two people, one suffering the death sentence and one going away with ten years, for no reason, no explainable reason. Gregg, no prior record, he admitted he killed the people, but he said he did it in self defense. Jury rejected it and that apparently is in now it is still suffering the death penalty and he is under today, two of them. Your Honor, we submit that the 1973 law was an attempt to meet firmly and it has not done it. It still leads that discretion both in the prosecution. I submit to you, whether it is right or wrong and I would be the first to admit that some discretion must be vested in the prosecuting attorney, we must have it, but is that to be unlimited and is it to have the right to care with it, you live, you die.
Warren E. Burger: Do you take the position that the presence or existence of that discretion is fatal to the Eighth Amendment arguments, you go along with the arguments, in other words of Mr. Amsterdam and others?
G. Hughel Harrison: I would follow that argument Mr. Chief Justice and particularly to this point, that in the end result, whatever it might -- what process we might have to get to that, that here under this statute, the arbitrariness no guidelines. Your Honor, there is nothing in the statute of Georgia. A man can be indicted for murder and before that case is called for trial, the District Attorney can stand up with no reason and (Inaudible), that is the end of the case. The only limitation is it once it is submitted to a jury then he must have the approval to do it.
Warren E. Burger: But has no power over a (Inaudible)?
G. Hughel Harrison: Except Your Honor when it becomes really effective in the breast of the court for trial. Before that case is called for trial, the district attorney can just (Inaudible). He can determine when he calls it and if he were called. Now this is --
Warren E. Burger: Did the successor reinstate that to go ahead with the trial?
G. Hughel Harrison: Sir, I am sorry I did not understood you.
Warren E. Burger: The successor, suppose that county attorney and the prosecutor were removed then by the Governor or some of the process. (Voice Overlap) and for reelection could they proceed?
G. Hughel Harrison: Of course, there is that remedy to the ballot box, but had to precede the re-indict and I am sure the argument might be made, well, he does not indict, but for all practical purposes he does, because he attends upon the grand jury, he prepares the indictments and submits them. There is only Your Honor, only the individual discretion I submit to you. It is the only limitation on whether or not a District Attorney of what he does. Just as in this case and they could be no better illustration of it than in this case. Sam Allan who was with him and under any theory of Georgia law, he is just as guilty as Troy Leon Gregg. We have no excuse to use him as a state witness, no trade of --
Potter Stewart: He had testified, did he?
G. Hughel Harrison: No sir, his only appearance in this case was to be brought, adjunct to the courtroom for the purpose of identification, that was all.
Potter Stewart: Verifying him or his identifying your client?
G. Hughel Harrison: No sir, I believe it was for the purpose of an officer identifying Sam Allan if I recall it correctly on it.
Potter Stewart: My understanding was Allan did not testify?
G. Hughel Harrison: He did not. He was just brought to the edge of the courtroom for so he could be seen. So it was not necessary in the usual thing of turning state evidence is not apparent here. So this to me is a perfect illustration of it. Two people, equally Guilty on any theory of law, one with ten, 20 years and the other with the death penalty with no prior record. Now, Your Honors the 1973 Act has not intended at all and made no change in what happened beyond the appellate level, in the executive clemency. It is in the area of being in the Court with the prosecutor, with the jury and the Trial Judge, even in his instruction and I do not think we can avoid that in this instance and the uncertainty of what the jury is given to find insofar as aggravating circumstances. Mr. Justice Powell, you were asking about some of the broadness of the language that was contained in the North Carolina statute. The code section enumerating this ten, flip on 8A of appendix A, you see we start enumerating these aggravating circumstances.
Potter Stewart: The Appendix to the brief of respondent?
G. Hughel Harrison: Of respondent, yes. Number two the offense of murder, rape, armed robbery and kidnapping was committed while the offender was engaged in the commission of another capital felony of aggravated battery, or the offense of murder while is committed while the offender was engaged in the commission of burglary or arson in the first degree. This was given to this jury. Three was not given an then four was purported to be given and a comparison of this with what was actually given at leaves much to be desired, but the offender committed the offense of murder for himself or another for the purpose of receiving money are the thing of monetary value. Your Honors the only proof of the taking of the money, of any money was possibly that contained in the exculpatory statement taken in North Carolina and then they purported a transaction out in the early morning that Gregg denied. Seven, the offense of murder, rape, armed robbery, kidnapping was outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim. Aggravated battery under Georgia law that they could cover almost anything from the touching if it had intend to commit harm.
Harry A. Blackmun: Was this one covered in the instruction?
G. Hughel Harrison: This was given in the instructions Your Honor. Numbers two, four and seven were given and they were returned. Your Honor, I think it is important that here this Georgia statute sets and enumerates these ten and some reference has made as to this being the statutory aggravating circumstances, but in the introduction, there is no limitation on the aggravating circumstances otherwise authorized by law, court law or jurisdiction.
Warren E. Burger: Where?
G. Hughel Harrison: This is at the top of the page Mr. Chief Justice on the along B27, 25, 34
Warren E. Burger: Is that something you cannot follow?
G. Hughel Harrison: I think it is -- it creates the confusion of what I have if you are going to enumerate the statutory condition. Why go back and cover the whole code from A to Z as might be authorized by law and if we are going to do this, either we leave mitigating circumstances undefined anywhere. Now, is this uncertainty that permeates and we submit that the statute cannot meet the firm indecision. With that Your Honor, we submit that under this circumstances that in this case, we do not have to go to the ultimate question of the death penalty under Eight Amendment, even though we say that even there we question the sufficiency of proof to justify the taking of human life. Two wrongs do not make a right. Whatever a man has done, he pays his penalty and we submit the Court that there is a real Eight Amendment issue and that is not to be tested, but what a General Assembly thinks is to be tested by an interpretation of the constitution. I would submit that a more proper test and I submit that this Court has consistently held it when you take away a right that the burden not necessarily be upon the person accused. Traditionally the authority of an individual accused with a crime in this country to stand mute and be clothed with a protection of the constitution. He does not have to say I am not guilty. He does not have to say anything, but I am here and he does not have to say that. That the cloak of the constitution protects it and when we loose sight if this that the state in order to come to remove any facet of and particularly the life, the most precious thing he has that the state must prove it. I submit in conclusion Your Honor, that the Weems case and the Robinson case and really the Dulles case show that this Court can take and can consider any punishment imposable under the judicial system in this country today and you can place it in the ballots of does it meet the test of the Eight Amendment, without any apology to anyone, anywhere and that is where this comes down to. The bottom line is, is it justified or had the government proving that it is such a punishment, has it proven that there is such a deterrent that in 1976 that we will continue to impose the death penalty under such conditions when we do not know for sure.
Harry A. Blackmun: You cited among others that Dulles case, did you not?
G. Hughel Harrison: Yes sir.
Harry A. Blackmun: Because that has some language in it that is not very favorable to your side?
G. Hughel Harrison: Yes sir, but I believe the theory or the idea there of looking into the punishment is present Your Honor, Mr. Justice. With that your honors we would ask the Court to reverse this decision to follow the Furman line of cases and that these two death penalties on this young man be reversed. Thank you.
Warren E. Burger: Thank you Mr. Harrison. Mr. Davis.
G. Thomas Davis: Mr. Chief Justice and may it please the Court. I argue on behalf of the state of Georgia. Briefly at the beginning, I was to address a few of the comments made by Mr. Harrison as to the facts of this case. I do not wish to re-argue the case factually. The jury determined beyond a reasonable doubt that Mr. Gregg was guilty of two murders with malice or in the commission of an armed robbery. Mr. Harrison has intimated that another man involved in the crime for somehow arbitrarily and capriciously not sentenced to death, but given a sentence of ten years. Mr. Harrison has failed to point out that the other man Mr. Allan involved was 16 years of age and could not have been punished by death in Georgia. Additionally, there was no evidence to indicate that he had any prior knowledge of Mr. Greggs planning to kill this two men. In response to this Court's decision in Furman, the General Assembly of Georgia in 1973 enacted a new procedure, a new death statute procedure. In doing so they allowed controlled discretion. In complying with this Courts decision in Furman, they eliminated arbitrariness and capriciousness on the imposition as this Court had held was present. They eliminated that from the imposition of a death sentence. They did that in several ways. First, they set out ten aggravating circumstances by statute and as Mr. Harrison says, they are also provided any other aggravating circumstance allowed by law, otherwise allowed by law which simply means any other way in Georgia law, you could find an aggravating circumstance and that to my knowledge is only one other place and only one aggravating circumstance which would be a prior conviction, which is not included in the first statutory aggravating circumstance which provides for prior capital convictions and prior convictions of serious criminal assault brought. In other words, the District Attorney could present an aggravation and say a prior burglar, however, before death sentence can may imposed, the jury must determine beyond a reasonable doubt, the presence of one of the statutory aggravating circumstances. It is true that the general assembly did not define mitigating circumstances. They said mitigating circumstances as otherwise provided by law. Again, they are referring us back to the general Bifurcated Trial Act which allows that open to the defense counsel to permit him to present evidence of any factor which could legally be considered in mitigation not barred by the constitution rules of evidence and some other general rule. They provided in a very important part of the procedure for swift and immediate appellate review. This review was directed to include an examination of the record by the Supreme Court of Georgia, an examination of a trial report which is included, the trial report in this case by the trial judge is included in appendix B to respondent's brief, to determine the presence of any passion prejudice or any other arbitrary factor. Second, they were mandated by the general assembly of Georgia to determine whether the evidence in fact supported the aggravating circumstance found and third, to examine other cases, to determine whether the senates imposed in that particular case under review was disproportionate, to the senates imposed in other similar cases considering both the crime and the defendant. A third thing that the General Assembly did was to provide for a bifurcated trial procedure. They did not do this under this Senate's Act, but it was done before.
Potter Stewart: This was not a bifurcated preceding at the trial, was it?
G. Thomas Davis: Yes, Your Honor. First there was determination of guilt and non-guilt, second was the punishment.
Potter Stewart: With the judge instructing the jury at the second phase giving him for consideration three of the statutory aggravating circumstances and what if any mitigating circumstances and in his report to the appellate court, he said they were not
G. Thomas Davis: That is right. He indicated the -- there was not evidence submitted at the second phase of the trial in mitigation and that I think that is what he had intended by the Court and he saw none in the trial and chief.
Potter Stewart: Was anything proffered on behalf of the defendant?
G. Thomas Davis: There was nothing proffered, Your Honor. His charge to the jury on that point is in respondent's brief at page 15. He charged him so they could consider in a mitigating circumstances that they saw from the evidence.
Warren E. Burger: (Inaudible) said that there were two stages to, except the preceding that there are sometimes in Georgia which do not call for separate penalty preceding, is that true?
G. Thomas Davis: I am not aware of any Your Honor. In all felony cases the law provides for bifurcated trial.
Lewis F. Powell, Jr.: What issue is submitted to the jury in Georgia at the second trial?
G. Thomas Davis: Punishment.
Lewis F. Powell, Jr.: Simply that -- I have not read that instruction, what does it say in substance?
G. Thomas Davis: The instruction as I pointed out to the Court was just what the court charged in the mitigating factor. The statute requires that the trial court determine from the evidence presented what statutory aggravating circumstances are warranted. He then gives those in charge to the jury and any mitigating is presented, warranted by the evidence. They are also given to the jury in writing. The jury and of course argument -- counsel before he does this of course is the opportunity for counsel to present additional evidence of aggravation or of mitigation.
Lewis F. Powell, Jr.: In this case as I understand it, no evidence of mitigating circumstances was offered by the defendant?
G. Thomas Davis: That is correct, Your Honor.
Potter Stewart: The jury in bringing in a verdict of recommending death or for bringing in the verdict of the death sentence must include or at least one of the statutory aggravating circumstances --
G. Thomas Davis: That is correct, Your Honor.
Potter Stewart: -- as found at least one in this sole state and identify which one --
G. Thomas Davis: In writing --
Potter Stewart: -- in writing --
G. Thomas Davis: -- beyond a reasonable doubt. I believe if I understood Mr. Harrison correctly stated that the jury returned or found three statutory aggravating circumstances in this case. My recollection is they found two. Three were submitted to them, they refused to find number 7. A number looking specifically now at the ten statutory aggravating circumstances in Georgia, they are set out at pages 28 and 29 of respondent's brief, a number of these aggravating circumstances have been attacked either by petitioner or amicus on behalf of petitioner as being overly broad, as being meaningless and I want to look at the few of those now. They attack number three, which says that the act of murder and armed robbery or kidnapping, knowingly creating a great risk of harm or death to anyone in a public place by means of a weapon and so on and endangering the lives of more than one person, that could fit many things, but to understand the Georgia of death statute, one must look at the bare wording of the statute in light of the refinements added by the Supreme Court of Georgia. The case of Marcus Wayne Chenault versus State, this was the statutory aggravating circumstance was found. What Mr. Chenault did was to avenues of bad discharge in Atlanta on a Sunday morning during a worship service. He sprayed the congregation with gunfire, killing two members of that congregation and if I recall correctly wounding others. Now, the jury had no difficulty in finding statutory aggravating circumstance number three. On the other hand and the Supreme Court of course had no difficulty in affirming it as being supported by the evidence, however, on the other hand in the case of Joe versus State, it was a case in which the defendant abducted a woman at gunpoint in a shopping center parking lot. The state sought aggravating circumstance number 3, the Supreme Court of Georgia said no. The evidence did not support it.
Warren E. Burger: (Inaudible)
G. Thomas Davis: They submitted evidence, the jury returned it in the Supreme Court of Georgia.
Warren E. Burger: The Supreme Court can review the specific decision of the jury?
G. Thomas Davis: Very definitely. That, and again the point I am attempting to make of course is that that the entire picture is not present when one looks at the bare wording of these aggravating circumstances. Under Georgia’s procedure of the Supreme Court play such a major role that to understand them one must view, the refinements added by the Supreme Court of Georgia. Another statutory aggravating circumstance, they attack as being meaningless and over broad is number seven which involves torture and depravity of mind. In the case of McCorquodale versus State where McCorquodale tortured a young woman for several hours by use of acid, fire, surgical scissors, kept her alive, it is amazing the woman lived as long as she did, finally breaking her limbs and stuffing her into a trunk. The jury found aggravating, statutory aggravating circumstance number seven. There was no problem in affirming that, that would be torture to anyone. Petitioner in brief or amicus, I may refer to petitioner, when I mean the legal defense fund submitted a brief in his behalf, cites the case of Floyd v. State as an obvious inappropriate use of statutory aggravating circumstance number seven, torture. Again, the question is overly broad, what is torture? In the case of Floyd, Floyd in of the home, forced the mother and the daughter who was present to march up and down stairs trying to force from them the location of money, separated them, threatened the mother with cutting fingers of the daughter, walked them together and knelt them down, put the gun to the daughter's head, kissed her goodbye and blew her brains out in her mother's presence and then turning to the mother, blew her brains out, laughing that she put up her hand to shield from the bullet, he thought that was humorous. The jury filed torture, aggravating circumstance number seven. They also attacked and interestingly so the aggravated battery. They cite the case of Mitchell versus State to support the misuse of that and I think one of the law professors they quote, makes the remark that aggravated battery could apply to any one in -- any one murdered that displays simply a base misunderstanding of Georgia law. Not so and it has never been used in the State, in that manner and again the misunderstanding is demonstrated by Mitchell v. State, they cited, to make the statement cited Mitchell v. State. The facts in Mitchell, Mitchell entered the grocery store, took the proprietor who was a middle age lady and her young son back to the cooler. He shoots the young son, he shoots the mother, he leaves. This one is in the course of a robbery, he leaves he thinks, he better return and make sure that his work is done well, he returns shoots again the son, shoots again twice more the mother. He killed the son, but he did not kill the mother, even though shot three times, once in the back, the shoulder and the head, she lived to testify against him at his trial. That was the aggravated battery present in Mitchell, not to the dead son.
Potter Stewart: This statute has been in effect since 1973, Mr. Davis?
G. Thomas Davis: Yes. Your Honor.
Potter Stewart: And that you happen to know how many death sentences have been imposed under it?
G. Thomas Davis: By our records 55.
Potter Stewart: And how many of those, if any, have been set aside by Supreme Court of Georgia?
G. Thomas Davis: One has been completely set aside. There have been a number of cases were there where a number of death sentences imposed and they have set various ones of those aside. The case of Coley v. State is one of they completely vacated the death sentence on the grounds --
Potter Stewart: What do you mean completely compared to what? What do you mean by that?
G. Thomas Davis: For example compared to this case Gregg, Gregg was sentenced to four death sentences by the jury.
Potter Stewart: And they were two sentence, two death sentences, but let us talk then about people not how many sentences imposed on it. 1 out of 55 people who were convicted to death have been sentenced to death, one of those 55, their death sentence was reversed by the Supreme Court of Georgia, is that it?
G. Thomas Davis: That is correct.
Potter Stewart: And he got a new trial order or what happened to that case?
G. Thomas Davis: There would a new trial as to punishment. There would be of course (Voice Overlap) With no possibility of death sentence?
G. Thomas Davis: No possibility of the death sentence. Let me point out for clarity. When I used the figure 55, There had not been 55 cases in Supreme Court of Georgia. I was answering the question of how many death sentences were imposed. The Supreme Court of Georgia has decided 30, 30 or 31 cases.
Potter Stewart: That will involve the co-defendants today or what?
G. Thomas Davis: It depends on what stage of the process they are.
Potter Stewart: Some had not yet arrived at the Supreme Court, not been decided --
G. Thomas Davis: None have been decided. Some have been docketed, not decided and some, this 55 figure includes up to two weeks ago.
Potter Stewart: So there are as I understand your answer, 54 people now under sentence of death in Georgia, but some of whose convictions have not yet been reviewed on appeal.
G. Thomas Davis: That is correct, Your Honor. Looking -- leaving the statutory aggravating circumstances and going to the appellant review, In responding to this Court's decision in Furman, the General Assembly of course was faced with the problem of -- with having to remove arbitrariness or capriciousness in fact from their procedure. The General Assembly determined not to eliminate the Authority of the jury of the trial judge to bring to bare in a case, the community values and their first hand understanding of the facts in that particular case. They wanted to allow the Judge, the jury, the fact finder to tailor make the punishment to the defendant in that particular case, keeping in mind and reiterating the principle set down by this Court in Witherspoon and in McGautha and at the same time eliminating arbitrariness and capriciousness from the procedure and of course they did that with the statutory aggravating circumstances, but very importantly with the appellant review which mandates as I have stated earlier, the specific review by the Supreme Court of Georgia, for the presence of any arbitrariness factor. They enunciate passion, prejudice or any other according to statute arbitrary factor, the Court is to examine in detail the record, the trial report which is a number of pages law. In the trial report there are six questions which deal with whether race was in any way an issue in that case. Second of course the in-depth determination of whether the evidence supported the aggravating circumstance. Both of those of course look to the case itself to ensure fairness and non arbitrariness in that particular case. The third standard and the third thing mandated by the general assembly was to compare this case with the other cases and the statute says other similar cases considering defendant, considering crime and of course the Court has the power, if it finds any of that to vacate the death sentence. This is in addition of course to normal appellate review. That was the mechanism or at least a principle mechanism which was placed into the Georgia death penalty procedure to ensure non arbitrariness. But what does petitioner say to that? In brief, they point to two cases as being a prime example of arbitrariness on behalf of the Supreme Court of Georgia, they point to the case of Coley, Coley was a rape case, an escaped felon. He was robbing a store, abducted a woman right there and was apprehended. He was sentenced to death by the jury. The Supreme Court of Georgia vacated, just proportion of it. The case of Coker, an escaped felon, who goes out and enters a home, rapes a young woman who had given birth three before in the presence of her husband, abducts her and he is apprehended. He has sentenced to death. The Supreme Court of Georgia affirmed. What petitioner does not point out to the Court that Coker, the second case had brought convictions for rape and kidnapping, one instance. Another instance for rape, aggravated assault, another instance of rape and murder, a brutal murder of a young girl that he had raped, these factors were certified and submitted to the jury under statutory aggravating circumstance number one. I submit there is no arbitrariness there, that there is no lack of reason, there is no lack of justification. It would seem apparent to anyone of common human understanding, while Coker’s, death sentence was affirmed and Coley’s was vacated. If I understand the arguments of petitioner and the arguments made yesterday and earlier, what is being complained out under the Eight Amendment is arbitrariness in fact. Now, as I understand the case of Furman, it did not say that discretion was unconstitutional, but that arbitrariness or system which led to arbitrariness in fact are the wanton and freakish imposition of a death sentence was what was unconstitutional. If so and if that is the way I understand and I was listening to the way he used the word arbitrary, or arbitrariness and he said spared for no meaningful basis without rhyme or reason, without justification, no rational basis. If that is the standard, what has been shown about the of Georgia procedure? Has arbitrariness in fact been demonstrated to any degree? We maintain that what must be of avoided as is the wanton and freakish imposition, not that everyone who should get a death sentence under a system of justice or concept of justice, that a few escape or have they even shown any one escaping. It is interesting to note some footnotes in their brief where they try to bracket and compare cases in Georgia and say and one prime one is Gregg, this case, two cold blooded murders and an armed robbery, Gregg sentenced to death. They cite the case of Brandon v. State, two cold blooded murders and of course of an armed robbery, sentenced to life imprisonment by the jury, imprisonment by the jury. What they failed to note is that Brandon was fourteen years of age and I seriously ask this Court in considering those cases, in those briefs to look below the surface facts shown. In almost every case cited, you will see the circumstantial evidence appearing. You will see the felony murder appearing, not the malice murder, felony murder, confused evidence as to who was the perpetrator, the youth, the question about middle capacity, they appear in every case cited. The statutory aggravating circumstances in Georgia with the appellate review has led to a group of criminals who have committed horrible, veil, heinous crimes being sentenced to death.
John Paul Stevens: Mr. Attorney General, might I ask what your judgment is on the comparison between this group of 55, who now have received the death sentence as to the pre Furman experience under the statute, would you say that there are more or less death penalties than there were before? You have a judgment on it.
G. Thomas Davis: I really do not, Your Honor, I do not what to --
John Paul Stevens: I do not want you to state if you do not have a thought already in line and secondly could you tell us how many of the 55 are for rape and how many for murder, if you know?
G. Thomas Davis: Of the total 55, I could not say. Of those that have been docketed and have been decided by the court, there are three for rape, one of which is Coker I discussed with this prior, the other two was rape and kidnapping together, a woman who was staked out over five dead, they also had prior capital felony convictions, those are the only verdicts.
Potter Stewart: Any for robbery, I know for these robberies death sentences were set aside as an comparability basis and that would imply that there are no death sentences for robbery, although the statute does provide for it.
G. Thomas Davis: The statute provides it. Looking to fine line added by the Court, the Court had said that that a death sentence for armed robbery in Georgia, in other words, if you took the facts of Gregg, eliminated the two murders, that is disproportionate and a death sentence cannot be imposed, they are none in Georgia that are armed robbery without murder.
Potter Stewart: Did not quite say that it would, that under Georgia law it could never be imposed, no reason why it should, it said that?
G. Thomas Davis: Of course what the Court said would have to be considered in light of the facts present in Gregg and of course the same thing with the rape that was present in Coley. The General Assembly of Georgia of course determined that a death sentence is justified in Georgia and it is needed in Georgia, of course, for a number of reasons. For deterrents, specific deterrents and general deterrents, we have some of those under death sentence now, who are under life sentences for capital crimes, and committed more capital crimes on escape. So we have the problem with specific deterrents. The General Assembly of Georgia as matter of policy has determined that there is a general deterrence by the death penalty. We respectively submit that the constitution does not demand that the balance of fear weigh more heavily on the citizen than on the potential capital criminal. We think that petitioner has not demonstrated arbitrariness or capriciousness in Georgia statutory, what is happened under Georgia’s death penalty statute. As we understand Furman that is what was held to be unconstitutional. Thank you.
Warren E. Burger: Mr. Davis.